Citation Nr: 1615239	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-37 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left wrist ganglion cyst.

2.  Entitlement to a compensable rating for tinea versicolor. 

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1977.

This appeal is before the Board of Veterans' Appeals (Board) from March 2008 and August 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board remanded the issues on appeal in April 2015.  The issues of service connection for a psychiatric disability, to include PTSD, and for erectile dysfunction, are addressed in the REMAND portion of the decision below and are again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left wrist ganglion cyst has not approximated a deep or unstable scar, been painful on examination, or resulted in any impairment of function.

2.  Prior to April 6, 2015, the Veteran's tinea versicolor did not cover at least 5 percent of the entire body or 5 percent of exposed areas affected or require systemic therapy.

3.  Beginning April 6, 2015, the Veteran began using a topical corticosteroid for his tinea versicolor on a constant or near-constant basis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left wrist ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5215, 7801- 7805, 7819 (2008, 2015).

2.  The criteria for a compensable rating for tinea versicolor prior to April 6, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7806 (2015).

3.  The criteria for a rating of 60 percent for tinea versicolor beginning April 6, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a November 2007 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed skin disabilities in February 2008, August 2009, January 2012, October 2015, and January 2016.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in providing the October 2015 and January 2016 VA examinations, and obtaining current VA treatment records and the Veteran's SSA records, the AOJ substantially complied with the Board's April 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left wrist ganglion cyst is rated under Diagnostic Code (DC) 7819 for benign skin neoplasms, and is thus rated as scars not of the head, face, or neck under 38 C.F.R. § 4.118, DCs 7801 to 7805, or as impairment of function.  See 38 C.F.R. § 4.118, DC 7819.

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, the Veteran's claim for increased rating was received before that date, and the Veteran has not requested review under the amended criteria, the regulations as amended are not applicable.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

Under the applicable criteria, scars that are deep or that cause limited motion are rated 10 percent disabling for area(s) exceeding 6 square inches (39 sq. cm.), and 20 percent for area(s) exceeding 12 square inches (77 sq. cm.) under DC 7801.  Scars that are superficial, do not cause limited motion, and cover area or areas of 144 inches (929 sq. cm.) or greater are given a 10 percent rating under DC 7802.  Unstable superficial scars are rated 10 percent disabling under DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under DC 7804.  DC 7805 provides that other scars are rated on limitation of function of the affected part.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DCs 7801-7805 (2008).

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

DC 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Veteran's tinea versicolor is currently rated under DC 7899-7806, and is thus rated by analogy under the criteria for dermatitis or eczema.   See 38 C.F.R. §§ 4.20, 4.27.

Under DC 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 30 percent is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 10 percent is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Analysis

On February 2008 VA examination of the Veteran's left wrist ganglion cyst, he reported intermitted pain in the left wrist.  It was noted that the cyst covered less than 5 percent of exposed area affected or total body area, and on examination there was a small cystic nodule overlying second proximal metacarpal on the dorsal left hand.  The diagnosis was ganglion cysts, left wrist.

On August 2009 VA examination of the Veteran's tinea versicolor, he reported that symptoms of itching were present in warm summer months.  He was also noted to have had a slight raised area on dorsal surface of hand and wrist juncture.  It was noted that he was not being treated for tinea versicolor, and that none was present on examination at that time, without the normal pattern of lighter spots on the back and chest, although the Veteran stated that he was itching slightly at the time and felt it coming on again.  The Veteran's ganglion cyst was only visible when he slightly flexed his wrist, and was not tender or swollen at that time; the slightly raised area was 2 by 2 centimeters (cm).  

A May 2010 VA X-ray of the left wrist revealed no fracture, dislocation, bony lesion, or soft tissue abnormality.  The diagnosis was normal left wrist.

In his August 2010 substantive appeal, the Veteran asserted that his ganglion cyst was in worse condition than originally rated, and that his "skin condition" covered his back and chest, and he still had flare-ups of it.  

An October 2010 VA treatment record reflects that the Veteran complained of left wrist pain.  On objective left wrist examination, there was no edema, tenderness, or decreased range of motion.  X-ray of the left wrist again revealed no fracture, dislocation, bony lesion, or soft tissue abnormality, and the diagnosis was normal left wrist.

On January 2012 VA examination, it was noted that the Veteran had not been receiving treatment for his tinea versicolor or ganglion cyst.  On examination, there was no evidence of either tinea versicolor or a left wrist ganglion cyst, and skin examination was normal.  It was noted that the Veteran reported that his work hours were reduced from full-time to part-time while working at a furniture company moving furniture in 2010 due to left ganglion cyst pain.  

During his December 2014 Board hearing, the Veteran testified that he had daily flare-ups of his ganglion cyst with pain and decreased range of motion.  Regarding his tinea versicolor, he testified that he was receiving no current treatment, that he had breakouts or flare-ups on the neck and back three or four times a month. 

VA treatment records reflect that on April 6, 2015, the Veteran complained of itching, dry skin, which he described as having been present on and off for a while now.  The diagnosis was eczema, and the Veteran was prescribed Vaseline and triamcinolone, as occasion required.  April to July 2015 VA treatment records reflect an active prescription of triamcinolone with instruction to "apply small amount to affected area twice a day."

On October 2015 VA examination, the Veteran reported that his tinea versicolor eruptions occurred on the neck and back, that he used triamcinolone, which relieved his itchy symptoms, but that the condition recurred.  The examiner noted that the Veteran had used the topical corticosteroid triamcinolone on a constant or near-constant basis.  On examination, there was no current evidence of tinea versicolor or eczema on the body.

On January 2016 VA examination regarding the ganglion cyst, the Veteran reported constant aching pain to the dorsum of the left.  On physical examination, there was no visible or palpable cyst found.  The VA examiner concluded that the Veteran's current complaints were more likely than not due to conditions other than the remote history of ganglion cyst. 

In this case, a compensable rating is not warranted for left wrist ganglion cyst.  A compensable rating is not warranted for tinea versicolor prior to April 6, 2015; however, beginning April 6, 2015, a 60 percent rating for tinea versicolor is warranted.

Regarding the Veteran's left wrist ganglion cyst, the Board notes his reports throughout the appeals period of left wrist pain related to his ganglion cyst.  However, the weight of the evidence reflects that, even assuming that the Veteran's reports of wrist pain are credible, such wrist pain is likely not related to his service-connected ganglion cyst.  The January 2016 VA examiner explicitly opined that the Veteran's left wrist complaints were more likely than not due to conditions other than his ganglion cyst after reviewing the record and examining the Veteran, largely based on the fact that the Veteran's wrist complaints persisted despite the absence of any ganglion cyst.  This opinion appears consistent with the evidence of record, which reflects that the Veteran complained of left wrist pain and problems in January 2016 and during his December 2014 Board hearing, despite the fact that his ganglion cyst had apparently resolved since at least January 2012, when it was not found on examination.  Even when his left wrist ganglion cyst was actually noted on objective examination, prior to January 2012, as reflected in the October 2010 VA treatment record, despite the Veteran's subjective complaints of pain, on objective left wrist examination there was no edema, tenderness, or decreased range of motion.

Regarding the Veteran's assertion in January 2012 that his work hours were reduced from full-time to part-time while working moving furniture in 2010 due to left wrist pain, again, even assuming the credibility of this statement, the evidence demonstrates that any wrist pain or problems were not due to his ganglion cyst.

Thus, a compensable rating under DCs 7801-7805 or any other code is not warranted, as the Veteran has not been shown to have a ganglion cyst approximating a deep or unstable scar, or one painful on examination, and his wrist function has not been affected by such cyst.  

Regarding the Veteran's tinea versicolor, prior to April 6, 2015, the record does not reflect that such skin disability covered at least 5 percent of the entire body or 5 percent of exposed areas affected, or required systemic therapy.  The Board notes, despite the lack of any measurable flare-up of tinea versicolor on medical examination, the Veteran's assertions regarding his flare-ups as reflected in his December 2014 testimony to the Board that he had breakouts or flare-ups on the neck and back three or four times a month.  However, the Board does not find such assertions to be credible, particularly given the Veteran's reported frequency of 
flare-ups on the neck and back three or four times a month, as tinea versicolor was consistently found to be absent on VA examination and, moreover, was not reported, complained of, noted, or observed on any VA treatment during this period, despite extensive records of frequent, year-round VA treatment during this period of seven-and-a-half years.

However, the Veteran complained of his skin problems on April 6, 2015, and, beginning that day, was prescribed triamcinolone, a topical corticosteroid, to be applied to affected areas as needed twice a day, and on October 2015 VA examination he was noted to use triamcinolone on a constant or near-constant basis.  While the record continues to be negative for any objective observation of the Veteran's tinea versicolor, treatment for his condition includes a topical corticosteroid; "systemic therapy," for purposes of DC 7806, includes the use of topical corticosteroids.  Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).  Thus, beginning April 6, 2015, the maximum rating of 60 percent is warranted for the Veteran's tinea versicolor under DC 7806.  

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Veteran's left wrist ganglion cyst, apparently resolved for most of the appeals period and did not manifest in tenderness or functional impairment of the wrist, his tinea versicolor did not manifest in measureable outbreaks prior to April 6, 2015, and, beginning April 6, 2015, the Veteran began using triamcinolone on a constant or near-constant basis, which is explicitly a criterion for a 60 percent rating under DC 7806.  Thus, his symptoms and impairment are adequately contemplated in the applicable criteria for his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  

Accordingly, a compensable rating is not warranted for left wrist ganglion cyst; a compensable rating is not warranted for tinea versicolor prior to April 6, 2015; and, beginning April 6, 2015, a 60 percent rating for tinea versicolor is warranted.  No further staged rating of either disability is warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.


ORDER

A compensable rating for left wrist ganglion cyst is denied.

A compensable rating for tinea versicolor prior to April 6, 2015, is denied. 

Beginning April 6, 2015, a rating of 60 percent for tinea versicolor is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

In its April 2015 remand, the Board noted an April 2014 opinion from a private psychologist linking the Veteran's current psychiatric disorders to service or to a service-connected disability, but that there was no indication that this examiner had access to the Veteran's service treatment records or complete medical history in order to render such an opinion.  It further noted that a May 2013 VA examiner did not provide a sufficient rationale as to why the Veteran's back disability could not have eventually led to or aggravated a psychiatric disability.  The Board therefore determined that a new VA opinion should be obtained as to whether the Veteran has a current diagnosis of a psychiatric disability of any kind, to include PTSD, that was caused or aggravated by his active duty service or by a service-connected disability.  In instructing the AOJ to obtain another VA opinion the Board specifically requested that the examiner opine as to whether it is at least as likely as not that any of the Veteran's current psychiatric disorders were related in any way to, to include caused or aggravated by, his service-connected disabilities.

The Veteran was afforded such a VA examination in November 2015.  The examiner diagnosed major depressive disorder and determined that the Veteran's psychiatric symptoms were not related to his military service and, rather, were related to his current life circumstances and stressors.  However, the examiner did not provide any opinion as to whether the Veteran's psychiatric disorder was caused or aggravated by his service-connected disabilities.  See Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.

Regarding the Veteran's service connection claim for erectile dysfunction, an October 2015 VA examiner determined that his erectile dysfunction was associated with his depression/anxiety.  This claim is therefore inextricably intertwined with the Veteran's claim for a psychiatric disability.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA medical records dated from July 2015 to the present.

2.  Forward the claims file to the examiner who performed the November 2015 VA psychiatric examination for an addendum opinion.  If the November 2015 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  

After reviewing the claims file and a copy of this Remand, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current psychiatric disorder, to include major depressive disorder, is caused or aggravated (i.e. permanently worsened beyond its natural progression) by any service-connected disability or disabilities, to include degenerative disc disease of the lumbosacral spine with scoliosis, a left wrist ganglion cyst, and tinea versicolor.  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


